20-2217
     Zhu v. Garland
                                                                                   BIA
                                                                           A201 014 833


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of September, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            MICHAEL H. PARK,
 9            ALISON J. NATHAN,
10                 Circuit Judges.
11   _____________________________________
12
13   HUILIN ZHU,
14            Petitioner,
15
16                    v.                                         20-2217
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Zhen Liang Li, Law Offices of
24                                    Zhen Liang Li, New York, NY.
25
26   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
27                                    Attorney General; Greg D. Mack,
28                                    Senior Litigation Counsel;
29                                    Madeline Henley, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner      Huilin Zhu, a native and citizen of               the

6    People’s Republic of China, seeks review of a June 15, 2020,

7    decision of the BIA denying her motion to reopen.                      In re

 8   Huilin Zhu, No. A 201 014 833 (B.I.A. June 15, 2020).                      We

 9   assume the parties’ familiarity with the underlying facts and

10   procedural history.

11          We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.        Jian Hui Shao v. Mukasey, 546 F.3d 138,

13   168-69 (2d Cir. 2008).           The BIA may deny a motion to reopen

14   if “the movant has not established a prima facie case for the

15   underlying substantive relief sought.”                 INS v. Abudu, 485

16   U.S.    94,    104     (1988).      Accordingly,       contrary   to   Zhu’s

17   position, the BIA did not engage in improper factfinding by

18   considering her prima facie eligibility for adjustment of

19   status.

20          Zhu    sought    reopening    to   apply   to    adjust    to   lawful

21   permanent resident status based on her marriage to a U.S.
                                           2
 1   citizen after the entry of her removal order.               The BIA did

 2   not abuse its discretion in denying Zhu’s motion to reopen.

 3       Because she sought reopening based on a marriage that

 4   occurred after her removal order, Zhu had to “present[] clear

 5   and convincing evidence indicating a strong likelihood that

 6   [her] marriage is bona fide,” In re Velarde-Pacheco, 23 I. &

 7   N. Dec. 253, 256 (B.I.A. 2002), meaning that it was not

 8   entered into “for the purpose of evading the immigration

 9   laws,” 8 C.F.R. § 204.2(a)(1)(ii).

10       We find no abuse of discretion in the BIA’s conclusion

11   that Zhu failed to establish her prima facie eligibility for

12   adjustment based on her marriage.           The BIA reasonably gave

13   limited weight to Zhu’s affidavits because they were brief,

14   vague, and not corroborated by objective evidence, and her

15   undated and uncaptioned photographs did not establish that

16   her marriage was bona fide.           See Y.C. v. Holder, 741 F.3d

17   324, 332 (2d Cir. 2013) (“We generally defer to the agency’s

18   evaluation   of   the   weight   to    be   afforded   an   applicant’s

19   documentary evidence.”).     Although the BIA did not explicitly

20   address a bank verification letter dated shortly after the

21   wedding showing that Zhu and her husband were joint account
                                       3
 1   holders, Zhu does not mention the bank statement in her brief

 2   and without other credible corroborating evidence the BIA’s

 3   failure to acknowledge the form is not a sufficient basis to

 4   find an abuse of discretion.         See Matter of Laureano, 19 I.

 5   & N. Dec. 1, 3 (B.I.A. 1983) (holding that when determining

 6   whether a marriage is bona fide, the agency may consider

 7   “proof     that   the   beneficiary    has   been    listed     as   the

 8   petitioner’s spouse on insurance policies, property leases,

 9   income tax forms, or bank accounts; and testimony or other

10   evidence    regarding    courtship,    wedding      ceremony,    shared

11   residence, and experiences”).

12       For the foregoing reasons, the petition for review is

13   DENIED.    All pending motions and applications are DENIED and

14   stays VACATED.

15                                  FOR THE COURT:
16                                  Catherine O’Hagan Wolfe,
17                                  Clerk of Court




                                      4